Per Curiam.
This appeal must be decided upon the record presented and without reference to the decision upon the cross-motion, as the papers upon which such decision was based are not before us. The alleged negligence of the plaintiffs in failing to exercise proper supervision over their employees is without merit. The same is true of the defense of alleged reimbursement of the plaintiffs by the surety company. The release relied upon expressly reserved to the plaintiffs all rights against persons other than the surety. No triable issue is presented.
It follows, therefore, that the order should be reversed, with twenty dollars costs and disbursements, and the motion for summary judgment granted. Present—-Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ. Order reversed, with twenty dollars costs and disbursements, and motion granted.